Same Case — On a Re-Hearing.
THE judgment of the court, on a re-hearing, was pronounced by
Eustis, C. J.
There is an error of fact in the opinion of the court, whicll the counsel for the plaintiff has pointed out, which requires correction. Towards the end of the opinion it is stated, that “ after satisfying the debt, the balance of the purchase money was paid over to the debtor Craddick, who was the defendant in the suit.” The return states, the balance to have been paid over to the defendant. The defendant alluded to, was not Craddick, the original defendant in the suit, but Sarah Connelly, one of the defendants in the execution, which was issued on a twelve months’ bond against said Connelly and John Duggan» This mistake does not, in the slightest manner, affect the principles on which the opinion is based,'and is not material, so far as relates to the result. But we deem it proper to have it corrected. Re-hearing refused.